911 F.2d 721Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In re Kenneth Eugene DAHLIN, Debtor.Kenneth Eugene DAHLIN, Plaintiff-Appellant,v.Jesusita DAHLIN, Leslie Guhl, Defendants-Appellees.
No. 89-2763.
United States Court of Appeals, Fourth Circuit.
Submitted July 9, 1990.Decided July 18, 1990.

Appeal from the United States District Court for the Eastern District of Virginia, at Newport News.  John A. MacKenzie, Senior District Judge.  (C/A No. 89-48-NN)
Kenneth Eugene Dahlin, appellant pro se.
Jesusita Dahlin, Leslie Guhl, Appellees pro se.
E.D.Va., 94 B.R. 79.
AFFIRMED.
Before SPROUSE and WILKINS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Kenneth Eugene Dahlin appeals from the district court's order affirming the bankruptcy court's order finding certain debts to be non-dischargeable in bankruptcy and modifying the bankruptcy court's order to include certain other awards of attorney's fees against Dahlin in state court in the category of non-dischargeable debts.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.    Dahlin v. Dahlin, CA-89-48-NN (E.D.Va. July 20, 1989).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.